Citation Nr: 0609398	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-07 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from December 1940 through 
September 1945.  He died in January 2003.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  The case is 
now before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran died in January 2003.

2.  The veteran's death certificate lists the immediate cause 
of his death as acute respiratory failure, secondary to 
aspiration pneumonia.

3.  There is no competent medical evidence in the record to 
indicate a cause-effect relationship between the veteran's 
cause of death and his active service.


CONCLUSION OF LAW

The criteria for service connection for cause of the 
veteran's death are not met.   
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks Dependency and Indemnity Compensation 
(DIC) through a claim to establish service connection for the 
veteran's death.  She contends that the veteran's cause of 
death was cardiac arrest, which, she claims, is related to 
his service connected rheumatic heart disease.  The 
preponderance of the evidence is against her claim because 
there is no evidence to connect acute respiratory failure, 
the medically diagnosed cause of death, to the veteran's 
service.

To establish service connection for the cause of a veteran's 
death, the appellant must show that the fatal disorder or 
disease was incurred in, or aggravated by, service or, in 
some instances, was manifest to a compensable degree within 
one year of discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The veteran died in January 2003.  At the time of his death, 
service connection was in effect for rheumatic heart disease, 
rated as 10 percent disabling.  His death certificate lists 
acute respiratory failure as his immediate cause of death, 
with aspiration pneumonia as a secondary cause.  The 
appellant contends that the veteran died due to cardiac 
arrest.  Although cardiac arrest is mentioned in some of the 
handwritten medical notes on the date of the veteran's death, 
the record does not establish that the appellant has the 
medical expertise to make such a conclusion.  Her statements 
cannot provide a medical opinion to establish the cause of 
the veteran's death.  See generally Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 495 (1992).  Relevant evidence, namely 
medical evidence, from persons qualified to opine as to cause 
of death is required.  The physician who treated the veteran 
in January 2003 and completed his death certificate is 
qualified to opine that his cause of death was acute 
respiratory failure.

As the veteran's death was in part due to a respiratory 
disability, a starting point in this case is to review the 
veteran's service medical records (SMR's) for some indication 
of a respiratory disability or disorder.  The SMR's reflect 
treatment for rheumatic fever in 1944, which impacted the 
veteran's health in several ways, but no respiratory illness, 
infection, or disorder was diagnosed or treated.

The record contains no competent medical evidence since 
service showing that the veteran had a respiratory condition 
that dated back to his time on active duty.  The veteran was 
first diagnosed with respiratory pneumonia in October 2002.  
He died in January 2003 with a diagnosis of acute respiratory 
failure secondary to the respiratory pneumonia.  There is no 
evidence showing any connection between this fatal diagnosis 
and the veteran's service.  The lack of evidence in this 
regard is unfavorable and, therefore, weighs against the 
appellant's claim.

In July 2004, the RO obtained a VA medical opinion regarding 
this claim.  The VA examiner noted that the veteran had 
several non-service-connected medical conditions, including 
end-stage Alzheimer's, seizures, and was chronically 
bedridden with gastrostomy.  The VA examiner noted that acute 
respiratory failure secondary to aspiration pneumonia was 
diagnosed on the date of the veteran's death and was deemed 
his cause of death.  Finally, the VA examiner opined that the 
"veteran's cause of death is not due to, nor caused by his 
service-connected heart condition."

Unfortunately, no medical evidence in the record helps 
corroborate the appellant's opinion as to the veteran's cause 
of death.  There is evidence of a heart condition in the 
record, but that heart condition was not deemed to be the 
veteran's cause of death.  Rather, a respiratory condition 
was the veteran's cause of death and a review of the entire 
claims file finds no competent medical evidence showing that 
any respiratory problems were incurred in service, or 
manifested to a compensable degree within one year following 
discharge.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Thus, the 
preponderance of the evidence is against the claim.  
Accordingly, the benefit-of-the-doubt rule is inapplicable.  
See 38 U.S.C.A. § 5107(b);
38 C.F.R. § 3.102.
Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the appellant of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the appellant is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the appellant's behalf.  VA must also ask the appellant to 
submit to VA any pertinent evidence in her possession.  
38 C.F.R. § 3.159(b)(1) (2005).

In August 2003, VA sent the appellant a letter that satisfied 
its duty to notify.  It notified her of the evidence 
necessary to establish entitlement to DIC benefits, notified 
her of what VA would obtain on her behalf, and what VA needed 
her to obtain.  The letter also updated the appellant as to 
the content of her claims folder and notified her what VA 
still needed, including a request for the appellant to let VA 
know of any additional evidence relevant to her claim.  VA's 
duty to notify was met by this letter.  

In light of this denial of the appellant's DIC service-
connection claim, there can be no possibility of any 
prejudice due to lack of notice of evidence necessary to 
establish an effective date under the holding in 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 2006 WL 
519755 (U. S. Vet. App. Mar. 3, 2006).

VA also has a duty to assist the appellant in substantiating 
her claim.  The duty to assist contemplates that VA will help 
the appellant obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d) (2005).  Here, the claim 
file contains the appellant's contentions and the veteran's 
VA and private treatment records, including the death 
certificate.  The RO also obtained a medical opinion to 
assist in the development of this claim.  The appellant has 
not informed VA of any additional relevant evidence for the 
record.  VA has satisfied its duty to assist.  

As VA's duties to notify and assist have been met, there is 
no prejudice to the appellant in adjudicating this appeal.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


